FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


THOMAS TEDROS AMANUEL, a.k.a.                    No. 11-74015
Thomas T. Amanuel, a.k.a. Thomas
Amanuel Tedros, a.k.a. Thomas Johnny             Agency No. A025-303-038
Tedros,

               Petitioner,                       MEMORANDUM*

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Thomas Tedros Amanuel, a native and citizen of Ethiopia, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen based on ineffective assistance of counsel. We dismiss the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition for review. motion to reopen based on ineffective assistance of counsel.

      Because Amanuel is removable as an aggravated felon under 8 U.S.C.

§ 1227(a)(2)(A)(iii), our jurisdiction is limited to colorable constitutional claims

and questions of law. See 8 U.S.C. § 1252(a)(2)(C). Amanuel’s contention that

the BIA used the incorrect legal standard in determining that he had not established

prejudice is not supported by the record and does not raise a colorable

constitutional claim or question of law sufficient to restore our jurisdiction under

8 U.S.C. § 1252(a)(2)(D). See Mendez-Castro v. Mukasey, 552 F.3d 975, 978 (9th

Cir. 2009) (“To be colorable in this context . . . , the claim must have some

possible validity.” (internal quotation marks and citation omitted)).

      We also lack jurisdiction to review Amanuel’s contention that his former

attorney provided ineffective assistance by failing to assert that his conviction does

not meet the generic offense of burglary because Amanuel failed to raise this

contention before the BIA in his motion to reopen. See Tijani v. Holder, 628 F.3d
1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    11-74015